Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 1 of 18 PageID 228




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


 Modified Atmosphere Enterprises
 LLC,
                                        Civil Action No.: 6:20-cv-01702-PGB-
             Plaintiff,                                LRH
 v.

 Fresh Express Incorporated,
 d/b/a Fresh Express Brands                    Jury Trial Demanded
 Incorporated,

             Defendant.


 Fresh Express Incorporated,
 d/b/a Fresh Express Brands
 Incorporated,

       Counterclaim Plaintiff,
 v.

 Modified Atmosphere Enterprises
 LLC,

       Counterclaim Defendant.


       DEFENDANT AND COUNTERCLAIMANT FRESH EXPRESS
  INCORPORATED’S RESPONSE TO PLAINTIFF AND COUNTERCLAIM
  DEFENDANT MODIFIED ATMOSPHERE ENTERPRISES LLC’S MOTION
              TO STRIKE AND TO DISMISS [DKT. 39]

      Defendant and Counterclaimant Fresh Express Incorporated d/b/a Fresh

Express Brands Incorporated (“Fresh Express”) by and through the undersigned
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 2 of 18 PageID 229




counsel responds to Plaintiff and Counter Defendant Modified Atmosphere

Enterprises LLC’s (“MAE” or “Plaintiff” or “Counterclaim Defendant”), Motion to

Strike and to Dismiss with Incorporated Memorandum of Law [Dkt. 39] (the “Motion to

Strike and Dismiss”).

I)      Introduction

        MAE seeks the permanent striking and dismissal of Fresh Express’s

defenses, and counterclaims.              In doing so, MAE has conflated the pleading

standard for claims with that for defenses, and all of MAE’s arguments to strike

Fresh Express’s defenses rely on the incorrect standard. Because Fresh Express’s

defenses follow the appropriate notice standard for defenses, and MAE has not

advanced other arguments for striking Fresh Express’s defenses, MAE has not

provided any basis to justify the exercise of such a drastic remedy. MAE’s request

to strike Fresh Express’s defenses is due to be denied. 1

        Fresh Express’s counterclaims likewise comply with the applicable pleading

standard. Even if they did not, Fresh Express will supply the very detail MAE

seeks when Fresh Express serves its Non-Infringement and Invalidity Contentions

on April 19, 2021—the deadline set in the Court’s Case Management and Scheduling



        1 Fresh Express notes that MAE’s requested relief with respect to Fresh Express’s Third Defense of
Invalidity is partially moot. On February 1, 2021, more than one week prior to the MAE’s Motion to Strike
and Dismiss, Fresh Express cited four prior art references—US 5,698,249; US 5,919,504; US 6,190,710; and
JP 10287346—to MAE as having potential bearing on the validity and/or the enforceability of the Patent-
in-Suit.


                                             Page 2 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 3 of 18 PageID 230




Order in Patent Case [Dkt. 35] (the “Scheduling Order”). This deadline in the

Scheduling Order makes MAE’s request to dismiss the counterclaims for a

purported lack of factual support functionally moot.

      Finally, if the Court concludes that Fresh Express has not properly pleaded

any of its defenses or counterclaims, then Fresh Express respectfully requests leave

to replead. All of the relevant facts and circumstances support this remedy, which

“[t]he court should freely give [] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

II)   Fresh Express’s First, Second, Third, and Eighth Defenses Comply with
      Pleading Standards by Placing MAE on Notice of the Defenses Fresh
      Express May Pursue, and MAE has Not Raised Any Considerations that
      Merit Striking Fresh Express’s Defenses

      MAE’s characterization of Fresh Express’s defenses as a “shotgun

approach” implies that MAE’s defenses do not respond to any particular count,

allegation, or legal basis of the complaint. See Byrne v. Nezhat, 261 F.3d 1075, 1129

(11th Cir. 2001). This “shotgun” characterization, however, is far from the truth.

Furthermore, MAE incorrectly bases its argument for striking Fresh Express’s

defenses on Rule 8(a)’s requirement of a showing of entitlement to relief, rather

than the Rule 8(b)’s requirement that defenses be stated.

      Fresh Express’s defenses comply with federal requirements by clearly

placing MAE on notice of the defenses Fresh Express may raise. Because Fresh

Express’s defenses comply with notice requirements, and MAE has not argued

Fresh Express’s defenses are not related to MAE’s claim of patent infringement,

                                     Page 3 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 4 of 18 PageID 231




confuse the issues, or otherwise prejudice MAE, MAE has not provided any

grounds for an appropriate exercise of the Court’s discretion to strike these

defenses.

       Moreover, despite MAE’s repeated reference to Fresh Express’s defenses as

“legally insufficient,” any determination of the legal sufficiency of Fresh Express’s

defenses could only be made after the parties complete fact discovery, which is not

set to close until November 1, 2021.

           A) Defenses are Not Required to be Pleaded with the Same Level of
              Specificity as Claims; the Defendant Must Merely Place the Plaintiff
              on Notice of the Potential Defenses the Defendant May Raise

       MAE’s Motion to Strike and Dismiss would make it appear as if the

standard for pleading defenses is on par with that of asserted claims. This is not

the case. The Eleventh Circuit 2, and the Supreme Court, have not held that the

heightened pleading standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127

S. Ct. 1955, 167 L. Ed. 2d 929 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009) apply to pleading defenses.

       What is more, the “growing majority of U.S. district and magistrate judges

in the Middle District of Florida [] have concluded that Twombly and Iqbal do not



       2 The law of the regional circuit applies to the question of sufficiency of pleading in
patent infringement cases, even though these cases ultimately are appealed to the Federal
Circuit, which has exclusive appellate jurisdiction over them. See, e.g., CoreBrace LLC v. Star
Seismic LLC, 566 F.3d 1069, 1072 (Fed. Cir. 2009).


                                          Page 4 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 5 of 18 PageID 232




apply to affirmative defenses.” Lawton-Davis v. State Farm Mut. Auto. Ins. Co., 2015

U.S. Dist. LEXIS 192240, *2, 2015 WL 12839263 (M.D. Fla. Aug. 18, 2015) (Dalton,

J.). A pleaded defense must simply be “sufficient to put Plaintiff on notice of the

potential defenses he will face.” See Adams v. JP Morgan Chase Bank, N.A., No. 3:11-

cv-337-J-37MCR, 2011 U.S. Dist. LEXIS 79366, at *9-11 (M.D. Fla. Jul. 21, 2011)

(noting how the Eleventh Circuit has permitted defenses to be raised “that the

defendant did not even plead, so long as the plaintiff had notice of the defense.”).

      Gonzalez v. Midland Credit Mgmt., No. 6:13- cv-1576-Orl-37TBS, 2013 U.S.

Dist. LEXIS 160093, at *6-8 (M.D. Fla. Nov. 8, 2013)—to which MAE cites with

approval, but fails to admit that the case’s holding runs contrary to MAE’s

argument—provided a detailed analysis of how Twombly and Iqbal should not

apply to defenses.

      The Gonzalez court noted how there are significant differences in the

language of Fed.R.Civ.P. 8 for claims versus defenses. Rule 8(b)(1)(A) requires

defendants to “state in short and plain terms its defenses” (emphasis added),

whereas Rule 8(a)(3) requires that a plaintiff provide “a short and plain statement

of the claim showing that the pleader is entitled to relief” (emphasis added). The

Supreme Court relied heavily on Rule 8(a)(3)’s language that required a

“showing” of entitlement of relief when developing the heightened standards of

Iqbal and Twombly. 2 Moore's Federal Practice, §8.08[1] (Matthew Bender 3d ed.).


                                   Page 5 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 6 of 18 PageID 233




      Gonzalez also detailed how it can be difficult, if not impossible, for a

defendant to plead detailed factual allegations when defendants must respond

within a compressed time period.

      The reasoning in Gonzalez is sound, and courts across the Eleventh Circuit

have cited it with approval. See, e.g. Longhini v. Kendall Lakes Office Park Condo.

Ass'n, 2020 U.S. Dist. LEXIS 226866, 2020 WL 7074641 (S.D. Fla. Dec. 3, 2020); SB

Holdings I, LLC v. Indian Harbor Ins. Co., 2019 U.S. Dist. LEXIS 180340, 2019 WL

5395780 (M.D. Fla. June 28, 2019).

      B) Motions to Strike are Drastic Remedies that are Disfavored and Fresh
         Express has Placed MAE on Notice Such that an Exercise of the Court’s
         Discretion to Strike Would be Not be Appropriate

      MAE has not advanced any grounds that would justify the discretionary

exercise of a drastic measure like striking Fresh Express’s defenses. See Morrison

v. Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1317-18 (S.D. Fla. Apr. 8,

2005) (“The Court has broad discretion in considering a motion to strike under

Fed.R.Civ.P. 12(f)”); Gonzalez, 2013 U.S. Dist. LEXIS 160093, at *3 (“A motion to

strike is a drastic remedy generally disfavored by the courts, and will ordinarily

be denied unless the material sought to be stricken is insufficient as a matter of

law.”).

      Courts in this district have chosen to “not exercise [their] discretion under

the rule to strike a pleading unless the matter sought to be omitted has no possible


                                     Page 6 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 7 of 18 PageID 234




relationship to the controversy, may confuse the issues, or otherwise prejudice a

party.” Id. at *4 (quoting Reyher v. Trans World Airlines, Inc., 881 F. Supp. 574, 576

(M.D. Fla. 1995)). Because this is a difficult standard to satisfy, motions to strike

“are often considered time wasters.” Id. at *4.

      Fresh Express’s defenses are clearly related to MAE’s patent infringement

claims, nor do they confuse the issues, or otherwise prejudice MAE.               MAE

acknowledged this fact by not making these arguments. This fact leaves no

grounds upon which to strike Fresh Express’s defenses, and renders MAE’s

request to strike a “time waster.”

               1) Fresh Express’s Defenses are all Related to MAE’s Claim of Patent
                  Infringement

      Fresh Express’s defenses all directly relate to MAE’s patent infringement

claim against Fresh Express. Indeed, Fresh Express’s First (Non-Infringement),

Second       (Prosecution   History   Estoppel),   Third   (Invalidity),   and   Eighth

(Acquiescence, Waiver, and Estoppel) Defenses all explicitly refer to the Patent-in-

Suit. What is more, MAE has characterized Fresh Express’s First Defense as “not

legally recognized,” yet, as Fresh Express details below, noninfringement is a

statutorily enumerated defense: the pinnacle of legal recognition. 35 U.S.C. §

282(b)(1).

      MAE cannot, and does not, argue Fresh Express’s defenses have no

relationship to MAE’s claim of patent infringement, which shows striking Fresh

                                      Page 7 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 8 of 18 PageID 235




Express’s defenses would not be a proper exercise of discretion—especially when

Fresh Express has complied with the pleading standards of Rule 8(b).

            2) MAE has Not Argued Fresh Express’s Defenses Confuse the Issues or
               Otherwise Prejudice MAE, and Discovery is the Only Mechanism to
               Determine if Fresh Express’s Defenses are Legally Insufficient

      With Fresh Express’s defenses all related to MAE’s patent infringement

claim, and with Fresh Express’s pleading complying with the standards for

pleading defenses, one would expect MAE to claim confusion or prejudice as a

basis to strike. MAE, however, does not so much as mention “prejudice” or

“confusion” in support of striking Fresh Express’s defenses. MAE only argues

Fresh Express’s defenses are “insufficient,” which is rooted in MAE’s

misapplication of the Twombly and Iqbal standards for defenses.

      The absence of prejudice or confusion is easily explained. Discovery is in its

infancy and the parties will have the opportunity to explore the factual basis for

the claims and defenses at hand, precluding any claim to prejudice by MAE and

providing MAE with the ability to obtain a clear picture of the defenses Fresh

Express may present at trial.

      The availability of discovery is reason alone to deny MAE’s request to strike

Fresh Express’s defenses. Motions to strike are often denied as premature when

discovery is ongoing and the propriety of a defendant’s defenses can be

determined at summary judgment or at a pretrial conference. See Lawton-Davis v.


                                   Page 8 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 9 of 18 PageID 236




State Farm Mut. Auto. Ins. Co., 2015 U.S. Dist. LEXIS 192240, *4, 2015 WL 12839263

(M.D. Fla. Aug. 18, 2015) (“Moreover, with discovery ongoing, the Court finds that

it is too early to know whether Defendant's defenses and denials are ‘insufficient’

as a matter of law, and thus Plaintiffs' Rule 12(f) motion is due to be denied as

premature.”)

      C) Each of Fresh Express’s Defenses Place MAE on Notice and None of
         the Considerations that Justify Striking are Present

            1) Fresh Express’s First Defense of Non-Infringement is a Statutorily
               Enumerated Defense, and Fresh Express’s Pleading of Non-Infringement
               Places MAE on Notice of this Defense

      MAE’s argument that Fresh Express’s noninfringement defense is

“insufficient as a matter of law” is a nonstarter because MAE’s own authority

found to the contrary.

      MAE cites Woods v. Deangelo Marine Exhaust, Inc., No. 08-81579-

CIVHURLEY/HOPKINS, 2009 U.S. Dist. LEXIS 135223, at *3-4 (S.D. Fla. Apr. 20,

2009) for the proposition that “noninfringement is a denial, not a recognized

affirmative defense.” Motion to Strike and Dismiss, p. 7, Section I(A).

      The Woods court, however, “in view of the express language of the statute”

granted the defendant’s “motion to reconsider and allow defendant to plead non-

infringement as an affirmative defense.” Woods, 2009 U.S. Dist. LEXIS 135223 at *4.

What statute might that be? The statute that enumerates codified defenses to

patent infringement, 35 U.S.C. § 282(b):

                                   Page 9 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 10 of 18 PageID 237




                                Page 10 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 11 of 18 PageID 238




        The following shall be defenses in any action involving the validity or
        infringement of a patent and shall be pleaded:
               (1)Noninfringement, absence of liability for infringement or
               unenforceability

        Fresh Express’s defense of noninfringement is inarguably a permitted

 defense, and the purported insufficiency thereof cannot be determined because the

 parties have not yet completed the discovery process. Lawton-Davis, 2015 U.S. Dist.

 LEXIS 192240, *4.

               2) Fresh Express has Placed MAE on Notice that Fresh Express Intends to
                  Pursue its Second Defense of Prosecution History Estoppel as a Basis that
                  the Patent-in-Suit is Unenforceable

        MAE argues that Fresh Express was required to allege “what

 representation(s) or waiver(s) of subject matter” were made during prosecution of

 the Patent-in-Suit that form the basis of this defense. Motion to Strike and Dismiss,

 p. 7. But, Fresh Express has established how defenses must simply “put Plaintiff

 on notice of the potential defenses he will face.” Adams, 2011 U.S. Dist. LEXIS

 79366, at *11-13 (denying multiple requests to strike defenses on the basis of

 insufficiency or lack of notice where plaintiff had not argued the defenses had no

 relation to the controversy, would confuse the issues, or would prejudice the

 plaintiff).

        MAE is plainly on notice of Fresh Express’s potential prosecution history

 estoppel defense and has a clear understanding of what the defense might entail

 by stating the defense will rely on “representation(s) or waiver(s) of subject matter


                                      Page 11 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 12 of 18 PageID 239




 made during the prosecution of the Patent-in-Suit.” Motion to Strike and Dismiss,

 p. 7.

         Moreover, the 1996 and 2001 Northern District of California cases MAE cites

 in support of striking the prosecution history estoppel defense are stale in light of

 this District’s apparent consensus on the pleading standard for defenses.

               3) Fresh Express has Placed MAE on Notice that Fresh Express’s Third
                  Defense Pursues an Invalidity of the Patent-in-Suit

         MAE’s argument that Fresh Express’s “Third Defense of Invalidity is an

 impermissible bare-bones conclusory allegation that does not meet the standards

 of Rule 8(a)” fails because Rule 8(a) does not govern the pleading of defenses.

 Motion to Strike and Dismiss, p. 8.

         Defenses fall under Rule 8(b), and, as stated, Rule 8(b) simply requires Fresh

 Express to place MAE on notice of the defenses it may pursue and does not require

 the facts that make the defense sufficient on its face. The parties will have the

 opportunity to thoroughly investigate the various basis of invalidity through

 discovery.

               4) Fresh Express has Placed MAE on Notice that Fresh Express’s Eighth
                  Defense Pursues Acquiescence, Waiver, and Estoppel with Respect to the
                  Patent-in-Suit

         Waiver and estoppel are explicitly listed in Rule 8(c)(1) as affirmative

 defenses. A defendant is not required to aver detailed facts in support of

 affirmative defenses. See Jackson v. City of Centreville, 269 F.R.D. 661, 663 (N.D. Ala.


                                     Page 12 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 13 of 18 PageID 240




 2010) (finding that there was no basis in plaintiff’s motion to strike defenses for

 lack of sufficient notice because the purpose of Rule 8(c) is to provide notice of

 legal theories and defenses, and the Eleventh Circuit requires that defenses must

 simply “apprise Plaintiffs of what Defendants will argue.”) (citing Hassan v. USPS,

 842 F.2d 260, 263 (11th Cir. 1988)).

 III)   Fresh Express’s Counterclaims Comply with the Requirements of Rule
        8(a) and the Court’s Scheduling Order [Dkt. 35] Requires Fresh Express to
        Disclose Its Non-Infringement and Invalidity Contentions in Six Weeks,
        Mooting MAE’s Desire for Additional Detail

        MAE seeks to dismiss Fresh Express’s counterclaims for non-infringement

 and invalidity of the Patent–in-Suit for a purported lack of supporting factual

 allegations. Fresh Express’s counterclaims comply with the requirements of Rule

 8(a), however, and MAE will receive, in six weeks’ time, Fresh Express’s Non-

 Infringement and Invalidity Contentions. This upcoming deadline in the

 Scheduling Order already serves to grant MAE the relief it seeks—more factual

 detail regarding the counterclaims—and the timing renders MAE’s request to

 dismiss Fresh Express’s counterclaims as functionally moot.

        “Courts have held that pleading the statutory basis for an invalidity

 counterclaim is enough to satisfy Rule 8(a)” under Twombly and Iqbal. Graphic

 Packaging Int'l, Inc. v. C.W. Zumbiel Co., No. 1:10-cv-3008-AT, 2011 U.S. Dist. LEXIS

 135675, at *8-9 (N.D. Ga. Aug. 1, 2011). Pleading the various statutory bases for

 invalidity are “sufficient to put [plaintiff] on notice that [defendant] claims that the

                                        Page 13 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 14 of 18 PageID 241




 patents-in-suit are invalid and that those invalidity claims are grounded on the

 patents’ failure to satisfy the conditions and requirements for patentability set

 forth.” Id. at *9-10.    Similarly, the counterclaim pleading non-infringement

 sufficiently states that Fresh Express’s products do not infringe the Patent-in-Suit

 because they do not meet one or more of the limitations of any valid or enforceable

 claim thereof.

       Further, the Scheduling Order requires Fresh Express to disclose its Non-

 Infringement and Invalidity Contentions on April 19, 2021. When the defendant is

 required “to disclose highly-detailed non-infringement and invalidity contentions

 to [p]laintiff early in the case,” it is “duplicative, wasteful, and not in furtherance

 of the principles underlying Rule 8” to require those counterclaims to be amended.

 Bonutti Skeletal Innovs. LLC v. Linvatec Corp., No. 6:12-cv-1379-Orl-22TBS, 2013 U.S.

 Dist. LEXIS 197222, at *4-6 (M.D. Fla. Nov. 15, 2013) (denying plaintiff’s motion to

 dismiss counterclaims of noninfringement and invalidity, and stating that any

 potential deficiencies in the counterclaimant’s mandated disclosures “are likely

 better addressed at summary judgment”).

       With Fresh Express’s deadline to disclose non-infringement and invalidity

 contentions exactly six weeks from the date of this response, MAE’s desire to

 dismiss Fresh Express’s counterclaims for increased factual pleading serves no

 purpose. Furthermore, if the Court were to dismiss Fresh Express’s counterclaims


                                     Page 14 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 15 of 18 PageID 242




 with leave to amend, then the deadline for Fresh Express to file amended

 pleadings would likely be mere days before or after the April 19, 2021 contentions

 deadline.

 IV)   Fresh Express Seeks Leave to Replead If the Court Finds Any Defense or
       Counterclaim Insufficiently Pleaded

       If this Court rejects any of Fresh Express’s arguments above and concludes

 that any defense or counterclaim lacks sufficient detail, then Fresh Express

 respectfully requests that this Court grant leave to replead, as required by Rule 15.

 “The court should freely give leave [to amend] when justice so requires.” Fed.R.

 Civ. P. 15(a)(2). Here, it is clear that the defenses and counterclaims are related to

 the alleged patent infringement, discovery is in its early stages, and Fresh Express

 faces an imminent deadline to state its factual and legal bases for these defenses

 and counterclaims. Amendment, rather than dismissal with prejudice, would

 serve the interests of justice.

 V)    Conclusion

       MAE has erroneously sought to impose the requirements of Rule 8(a) on

 Fresh Express’s defenses rather than the requirements of Rules 8(b) and 8(c). Fresh

 plead those defenses properly, such that MAE is on notice of the potential defenses

 Fresh Express will pursue, which is all that is required. Fresh Express respectfully

 requests that the Court deny MAE’s request to strike Fresh Express’s defenses.

       Similarly, Fresh Express’s counterclaims appropriately alert MAE to Fresh

                                     Page 15 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 16 of 18 PageID 243




 Express’s claims and the underpinnings thereof. Fresh Express’s invalidity claim

 details the various statutory bases for invalidity, and the claim for

 noninfringement indicates that Fresh Express’s products do not infringe the

 Patent-in-Suit because they do not meet one or more of the limitations of any valid

 or enforceable claim thereof. Fresh Express’s upcoming deadline for its Non-

 Infringement and Invalidity Contentions also functionally fulfills any pleading

 requirements and moots any need to replead the counterclaims with additional

 specificity. Accordingly, Fresh Express respectfully requests that the Court deny

 MAE’s request to dismiss Fresh Express’s counterclaims.

       Should the Court find Fresh Express’s defenses or counterclaims are

 insufficiently plead, Fresh Express requests leave to amend any such defenses or

 counterclaims.

       As required by Local Rule 3.01(h) Fresh Express has attached Exhibit A as

 a separate document accompanying this response to request oral argument.

       DATED: March 8, 2021            Respectfully Submitted,

                                               s/Cameron C. Murphy/
                                               Eversheds Sutherland (US) LLP
                                               999 Peachtree St. NE, Suite 2300
                                               Atlanta, GA 30309
                                               Phone: 404-853-8000
                                               Facsimile: 404-853-8806
                                               Peter G. Pappas (pro hac vice
                                               forthcoming)
                                               Email: petepappas@eversheds-
                                               sutherland.us

                                   Page 16 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 17 of 18 PageID 244




                                           Ann G. Fort (pro hac vice
                                           forthcoming, trial counsel)
                                           Email:annfort@eversheds-
                                           sutherland.com
                                           Cameron C. Murphy
                                           Florida Bar No. 0125086
                                           Email:cameronmurphy@eversheds-
                                           sutherland.us
                                           Attorneys for Defendant and
                                           Counterclaimant
                                           FRESH EXPRESS
                                           INCORPORATED




                                Page 17 of 18
Case 6:20-cv-01702-PGB-LRH Document 44 Filed 03/08/21 Page 18 of 18 PageID 245




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 8, 2021, I electronically filed the forgoing
 using the Case Management/Electronic Case Filing (“CM/ECF”) system, which
 will send Notice of Electronic Filing to the following CM/ECF participants:

 Ryan T. Santurri (Bar No. 15698)
 ALLEN, DYER, DOPPELT + GILCHRIST, PA
 255 South Orange Ave., Suite 1401 Orlando, FL 32801
 Telephone: 407-841-2330
 Facsimile: 407-841-2343
 rsanturri@allendyer.com

 Robert R. Brunelli
 rbrunelli@sheridanross.com
 Matthew C. Holohan
 mholohan@sheridanross.com
 Paul S. Cha
 pscha@sheridanross.com
 SHERIDAN ROSS P.C.
 1560 Broadway, Suite 1200
 Denver, CO 80202
 Telephone: 303-863-9700
 Facsimile: 303-863-0223

 Attorneys for Plaintiff and Counterclaim Defendant,
 MODIFIED ATMOSPHERE ENTERPRISES LLC


                                               s/Cameron C. Murphy
                                               Cameron C. Murphy




                                     Page 18 of 18
